Citation Nr: 0320869	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  01-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
(diagnosed as gastroesophageal reflux disease (GERD) and 
irritable bowel syndrome (IBS)).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Montgomery, Alabama, 
Regional Office (VA) of the Department of Veterans Affairs 
(VA), which denied the benefits sought on appeal.

A review of the record shows that the veteran filed a notice 
of disagreement (NOD) with September 2001 and April 2002 
administrative decisions denying entitlement to a clothing 
allowance.  This issue will be addressed in the REMAND 
portion of this decision.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  There is no competent medical evidence linking a stomach 
disorder (diagnosed as GERD and IBS) directly to service.


CONCLUSION OF LAW

A stomach disorder was neither occurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the VCAA was enacted and 
became effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  VA has also revised the provisions of 38 C.F.R. § 
3.159 in view of the VCAA statutory changes.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD once 
during the pendency of this appeal.  This amendment became 
effective March 7, 2002.  See Post-Traumatic Stress Disorder 
Claims Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2002)).  The Board notes that the 2002 amendment pertains to 
PTSD claims resulting from personal assault; however, the 
veteran's claim is not based on a personal assault.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5103A (West 2002) with 
regard to service connection, on a direct basis, for a 
stomach disorder.  Given the absence of complaints of or 
treatment for a stomach disorder in service, the absence of 
one on VA examination in February 1969, and the absence of 
competent medical evidence of a stomach disorder to service, 
the Board finds that another examination is unwarranted for 
the claim addressed in this decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The Board also finds that 
the service, non-VA and VA treatment reports and VA 
examination reports, which evaluate the status of the 
veteran's health, are adequate for determining whether 
service connection for a stomach disorder is warranted.  
Thus, the Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all medical evidence, which 
might be relevant to the veteran's claims.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by various informational letters, a March 2000 
rating decision, a March 2000 statement of the case (SOC), a 
September 2001 supplemental statement of the case (SSOC), and 
a May 2001 VCAA letter, as VA advised the veteran of the 
notice and duty to assist provisions of the VCAA and informed 
him what VA would do, what the veteran should do and what 
must be demonstrated to establish service connection.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection for a stomach disorder, 
even though the RO may have initially denied the veteran's 
service-connection claim as not well grounded.  This is so 
because the RO specifically notified him of the requirements 
needed for entitlement to service connection in an SOC and an 
SSOC and discussed his claims on the merits in an SSOC.  The 
RO notified the appellant that for service connection there 
must be evidence of a current disability, evidence of a 
disease or injury due to service, and evidence of a link 
between the disability and service.  Moreover, all of the 
relevant evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant further 
development or notification pursuant to the provisions of the 
VCAA, his procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).



Analysis

Service Connection Claim for a Stomach Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2002).

Based upon the evidence of record, the Board finds 
entitlement to service connection for a stomach disorder, on 
a direct basis, is not warranted.  

Service medical records show no complaints or diagnosis of, 
or treatment for, a stomach or gastrointestinal disorder.  
Clinical findings for the abdomen and viscera were noted as 
normal on both the veteran's enlistment and separation 
examination reports.  

A postservice February 1969 VA examination of the veteran's 
digestive system was found to be within normal limits.  
Private treatment records show that the veteran was treated 
for nausea and nervous in September 1974 and was diagnosed 
with recurrent gastritis, for stomach complaints with 
diarrhea in July 1978, and for nausea and diarrhea in March 
1996.  Clinical findings for the veteran's stomach were 
negative at the February 1992 Agent Orange examination.  In 
June 1997, private treatment records show no problem with 
stomach.  At a September 1999 VA examination, the veteran 
gave a history of having heartburn and occasional vomiting 
and reflux, but no dysphagia.  He claimed his stomach was 
terrible when he got nervous and tense.  The September 1999 
VA examiner diagnosed the veteran with GERD and IBS but he 
did not link either disorder to service.  Even though the 
veteran has been diagnosed with stomach disorders, there is 
no competent medical evidence linking such disorders directly 
to service.  Neither the September 1999 VA examiner nor any 
private physician has linked the veteran's stomach disorders 
to service.

The only evidence the veteran has submitted that supports his 
service-connection claim is his own statements and those of 
his representative.  They, as laypersons, with no apparent 
medical expertise or training, are not competent to comment 
on the presence or etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. at 
494-95 (holding that laypersons are not competent to offer 
medical opinions).  Thus, the veteran's and his 
representative's statements do not establish the required 
evidence needed, and the service-connection claim for a 
stomach disorder on a direct basis must be denied.

As the preponderance of the evidence is against the veteran's 
claim for service connection for a stomach disorder on a 
direct basis, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-56 (1990).


ORDER

Service connection for a stomach disorder on a direct basis 
is denied.


REMAND

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2002); 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. 
§ 3.304(f)); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

Specifically, to establish entitlement to service connection 
for PTSD under the former regulation, the veteran must submit 
" . . . medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304 (1996).  Under the revised regulation, the veteran 
must submit " . . . medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  38 
C.F.R. § 3.304(f) (2002).

In this case, the record shows diagnoses for various 
psychiatric disorders, including PTSD, anxiety, depression, 
and panic attacks and an opinion by a private practitioner 
linking a diagnosis of PTSD to the veteran's reported, but 
unverified, in-service stressor.  

As noted earlier, under the VCAA, VA first has a duty to 
notify the appellant and his representative of any 
information and evidence necessary to substantiate his claim 
for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Further, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate his claim, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the veteran's claim 
for service connection for PTSD.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The RO will need to provide the veteran with 
specific information concerning what additional information 
he needs to submit to establish service connection for PTSD 
and what information VA will attempt to obtain as required by 
the VCAA.  As such, the RO must provide the appellant with 
this information, as required by law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a)).

The Board further notes that the duty to assist includes 
attempting to verify in-service stressor(s) and providing a 
VA medical examination or a medical opinion when necessary 
for an adequate determination.  The Board observes that the 
veteran maintains that he had to fly to Vietnam to pick up 
body bags and that once, one of the bags was torn during 
loading and as a result they had to land the plane, spray it 
down and wash it out before resuming the flight.  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2002); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  
The Board feels that the RO should ask the veteran to provide 
a comprehensive statement regarding his alleged stressor(s).  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In addition, the RO should prepare a letter asking the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to provide any available information, which might corroborate 
the veteran's alleged in-service stressor(s), in particular 
verifying whether his duties as a aircraft maintenance chief 
entailed transporting body bags from Vietnam.  Finally, the 
record shows diagnoses of situation depression and delayed 
onset PTSD at a February 1992 Agent Orange examination, 
diagnoses of PTSD and major depression at a February 2001 
private psychiatric evaluation, and a diagnosis of panic 
attacks at a VA September 1999 examination.  As there are 
conflicting opinions on whether the veteran has PTSD, the 
veteran will be afforded a VA psychiatric examination to 
provide an opinion as to whether any psychiatric disorder 
found on examination may be related to service, such as due 
to transporting body bags from Vietnam.

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  With regard to service 
connection for a stomach disorder on a secondary basis, the 
Board notes that, in his March 2000 NOD, the veteran claimed 
that his stomach problems (GERD and IBS) are indirectly 
related to his PTSD.  As such, the Board finds that service 
connection for a stomach disorder on a secondary basis due to 
PTSD is inextricably intertwined with the veteran's claim for 
service connection for PTSD.  It would, therefore, be 
premature and prejudicial for the Board to consider the issue 
of service connection for a stomach disorder secondary to 
PTSD at this time.

The Court has held that all issues "inextricably 
intertwined" with the issue(s) certified for appeal, are to 
be identified and developed before appellate review.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the 
issue of service connection for a stomach disorder secondary 
to PTSD is "inextricably intertwined" with the veteran's 
claim for service connection for PTSD currently on appeal, 
the case must be remanded to the RO in accordance with the 
holding in Harris.  Id.  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, in an August 2002 VA Form 21-4138, the veteran 
indicated that he disagreed with the denial of his requests 
for a clothing allowance.  The Board finds that this 
statement is an NOD with regard to the decisions issued in 
September 2001 and April 2002.  The Court has held that where 
the Board finds an NOD has been submitted to a matter that 
has not been addressed in an SOC, the issue should be 
remanded to the RO for appropriate action.  Manlincon, 12 
Vet. App. 238.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for further development:

1.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressor(s) to which he was exposed 
during service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events, allow the veteran reasonable time 
to respond, and inform him that failure 
to respond may result in adverse action.  
Information received should be associated 
with the claims file.

2.  The RO should prepare a letter asking 
the USASCRUR to provide any available 
information, which might corroborate the 
veteran's alleged in-service stressors.  
The veteran served on active duty from 
February 1965 to October 1968 and was an 
aircraft mechanic and chief and indicated 
that he helped with the transportation of 
body bags from Vietnam.  The RO must 
provide the USASCRUR with copies of any 
personnel records obtained, showing 
service dates, duties, and units of 
assignment, and the veteran's stressor 
statements.

3.  After items 1 and 2 are completed, 
the RO should prepare a report detailing 
the nature of any in-service stressor 
that was established by the record.  If 
none was verified, the report will so 
state.  This report is then to be added 
to the claims file. 

4.  After items 1 through 3 are 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a 
psychiatrist, who has not already 
examined him, to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  The claims file and 
this REMAND must be reviewed by the 
examiner in conjunction with the 
examination.  All special studies or 
tests including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a) Does the veteran have a psychiatric 
disability?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of transporting body bags from 
Vietnam in C130 cargo planes and one 
incident when a body bag broke up while 
loading.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor 
was as a result of transporting body bags 
from Vietnam in C130 cargo planes and one 
incident when a body bag broke up while 
loading.  If so, the examiner should also 
comment explicitly upon whether there is 
a link between such a stressor and the 
current symptoms, if any.  

(d) If PTSD is diagnosed, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or more probability) that one, or both, 
of the veteran's currently diagnosed 
stomach disorders was caused or 
aggravated by the veteran's PTSD.

The rationale for any opinion and all 
clinical findings should be reported in 
detail.

5.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal compliance with the duty to 
assist, documentation and notification 
requirements set forth in the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

6.  The RO should issue the veteran and 
his representative a statement of the 
case as to the issue of entitlement to a 
clothing allowance.  The appellant should 
be apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the appellant and his 
representative the requisite period of 
time for a response.

7.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claims, including any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



